FILED
                            NOT FOR PUBLICATION                             NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30448

               Plaintiff - Appellee,             D.C. No. 6:09-cr-60017-AA

  v.
                                                 MEMORANDUM *
JOEL BELTRAN-BENITEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann L. Aiken, Chief District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Joel Beltran-Benitez appeals from the 60-month sentence imposed following

his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Beltran-Benitez contends that the district court procedurally erred by failing

to adequately explain its reasons for the sentence imposed. He also contends that

his sentence is substantively unreasonable. The record reflects that the district

court did not procedurally err, and the below-Guidelines range sentence is

substantively reasonable. See United States v. Carter, 560 F.3d 1107, 1117-19 (9th

Cir. 2009) (no procedural error where record reflected that judge considered the

evidence and arguments presented by the parties); United States v. Carty, 520 F.3d

984, 992-95 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                   09-30448